Title: Cash Accounts, March 1770
From: Washington, George
To: 



[March 1770]



Cash


Mar. 1—
To Ditto [cash] from my Br. John on Acct of Intt on his Bond to J.P. Custis
£ 7.10. 0


5—
To Cash won at Cards
1.16. 3


23—
To Ditto recd of Captn Wm Crawford
5. 0. 0



To Ditto from Benoni Kent for ½ Bl Corn
0. 5. 0


Contra


Mar. 4—
By Cash lent Mr Wm Crawford
5. 0. 0


5—
By Exps. at George Town
0. 2. 6



By John Jost for my Rifle in full £6.10. Maryld
5. 0. 0


10—
By Jonathan Palmer
1.10. 0


16—
By Cards
0. 6. 3


19—
By Mr Wm Adam for my Subscription towards decorating the Falls Church
1. 0. 0



By Mr Ramsay for Postage of Letters
1. 2.11


23—
By the following Sums paid Captn William Crawford viz.




for Lund Washington

£10. 0.0




For Harrison Manley

27. 




For my Br. Saml Pensa
£15.
[Pa. currency]




For myself viz.
45.




Ditto
8.





Ditto
4.





Ditto gave him
  8.15.






80.15.
eqls to






64.12.0
101.12. 0


31—
By Cash paid Robt Jones
1. 0. 0


